930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.IN re Owen E. PERRY.
Misc. No. 289.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1990.
MOTION OF OWEN E. PERRY

1
(1) TO FILE COPIES OF SUGGESTION OF HEARING IN BANC TO REPLACE THOSE MISPLACED BY THE CLERK'S OFFICE


2
(2) TO SUPPLEMENT THE SUGGESTION OF HEARING IN BANC WITH THIS MOTION

AND

3
(3) TO TRANSMIT THE NEW COPIES (AS SUPPLEMENTED BY THIS MOTION) BY THE CLERK TO THE PANEL AND OTHER JUDGES IN REGULAR ACTIVE SERVICE PURSUANT TO FED.R.APP.P. 35(b)

ORDER

4
Granted to the extent that the materials, supplemented by the order of the court dated October 30, 1990, are filed as a suggestion for rehearing in banc.